The city had a duty to erect and maintain signage on the "low bridge" which caused appellant's injuries. Such an open and obvious hazard does not require the exercise of discretion any more than removing low-hanging branches or filling potholes require discretion to be exercised to correct a dangerous condition upon the city's streets or highways. *Page 119 
I believe Franks, supra, has been misread and reference to signage therein is not relevant to this cause. For the reasons set forth by the trial court in its decision denying the city's motion for summary judgment, I dissent.